Citation Nr: 9911986	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-04 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.

ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1953 to February 1955.

In January 1998, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania, denied the 
veteran's claim for service connection for a back disability.  
He timely appealed to the Board of Veterans' Appeals (Board).



FINDING OF FACT

No competent medical evidence has been submitted suggesting 
that the veteran began to experience problems with his back 
while he was on active duty in the military or that any of 
the current problems with his back are related to his 
service.


CONCLUSION OF LAW

The claim for service connection for a back disability is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability due to 
injury or disease incurred or aggravated by active service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
However, a preliminary determination that must be made 
in a case involving a claim for service connection is whether 
the claim is "well grounded."  A claim is "well grounded" 
if it is "plausible, meritorious on its own or capable of 
substantiation."  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The initial burden of 
showing that a claim is well grounded-if judged by a fair 
and impartial individual-resides with the veteran; if it is 
determined that he has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim is well 
grounded, then his appeal must be denied, and VA does not 
have a "duty to assist" him in developing the evidence 
pertinent to his claim.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Murphy, 1 Vet. App. at 81-82.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and that he 
still has such condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The Board realizes that most of the veteran's service medical 
records are not available for consideration in his appeal, 
and this is not due to anything that he did or failed to do.  
The records concerning his service apparently were destroyed 
in a fire that occurred many years ago at the National 
Personnel Records Center (NPRC), which is a military records 
repository located in St. Louis, Missouri.  However, despite 
the absence of most of his service medical records, the 
report of a physical examination that he underwent in 
February 1955, just prior to his discharge from the military 
that same month, is available, and it does not contain any 
indication whatsoever that he was having problems with his 
back.  No findings concerning the back were made, and the 
examiner expressly indicated in the report of the evaluation 
that there were "[n]o complaints of a medical nature at 
[the] time of [that] examination."  There also is no medical 
evidence indicating the veteran had complaints concerning his 
back for many years after service or that a back disability 
of any sort was diagnosed.  Thus, the provisions pertaining 
to chronicity or continuity of symptomatology of a condition 
shown in service (see 38 C.F.R. § 3.303; Savage v. Gober, 10 
Vet. App. 488, 498 (1997)), do not apply.

The first medical evidence of back problems experienced by 
the veteran is the report of an examination he underwent in 
August 1994.  Even then, though, the treating physician did 
not link the problems with the veteran's back to his service 
in the military or to any incident of service, nor has any 
other doctor who has examined him at any other time since 
service or who has had the opportunity to review his medical 
history and circumstances.  The treatment that he received in 
the outpatient clinic at the VA Medical Center (VAMC) 
in Erie, Pennsylvania, in September 1997, was not for 
conditions affecting his back (the diagnosis pertained only 
to arthritis involving the joints of his shoulders, the fact 
that he is deaf, and a glaucoma condition affecting his 
vision).  Therefore, although there is medical evidence of 
current disability involving the back, to satisfy the first 
criterion of a well-grounded claim, the second and third 
criteria-requiring that there be persuasive evidence of 
problems with the back while in service and medical evidence 
linking the current problems to service, or to an incident of 
service-still are not met.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (citing Murphy, 1 Vet. App. at 81).  
Inasmuch as there is no such evidence of record, the claim is 
not plausible and, therefore, is not well grounded.

Although the veteran alleges that the current problems with 
his back are related to his service in the military (or to 
"fallen arches" that he experienced during service), 
he does not have the medical expertise or training to give a 
competent opinion on the determinative issue of causation-to 
link the problems with his back to these factors.  Therefore, 
even if his assertions that he experienced back problems in 
service are accepted as credible, his allegations as to a 
nexus between in-service and current back problems have no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  The Board emphasizes that a well-grounded 
claim must be supported by evidence, and not just 
allegations.  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992).

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a back disability is well grounded, VA 
is under no "duty to assist" him in developing the evidence 
pertinent to his claim.  See Epps, 126 F.3d at 1468.  
Moreover, the Board is aware of no circumstances in this case 
that would put VA on notice that any additional relevant 
evidence may exist that, if obtained, would make his claim 
well grounded.  See McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  Although, regrettably, as noted above, the 
majority of his service medical records are not available for 
consideration in his appeal, in this case, such fact is not 
fatal to his claim.  As noted above, even assuming the 
credibility of his assertions that he experienced back 
problems in service, this claim is being denied because there 
is no medical evidence a back problems for many years after 
service, and there is no medical nexus evidence linking 
current back problems to service.  Service medical records 
could not establish either a post-service back problem or a 
medical nexus between in-service and post-service back 
problems.  Consequently, the absence of the majority of the 
veteran's service medical records is not dispositive of the 
appeal, and no heightened "duty to assist" in obtaining 
alternative service records is triggered.  See Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)

The RO denied the veteran's claim on the same premise as the 
Board-as not well grounded.  The RO also notified him in the 
March 1998 Statement of the Case (SOC) of the requirement to 
submit a well-grounded claim.  Clearly then, he is not 
prejudiced by the Board's decision to deny his claim on this 
same basis.  See Bernard v. Brown, 4 Vet. App. 384, 392-93 
(1994).  Also, the Board views its (and the RO's) discussion 
as sufficient to inform him of the type of evidence that is 
necessary to make his claim well grounded and warrant full 
consideration on the merits.  See Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Hence, the VA has met its duty to 
inform him of the evidence necessary to support his claim.  
See 38 U.S.C.A. § 5103(a).










ORDER

As evidence of a well-grounded claim has not been submitted, 
the claim for service connection for a back disability is 
denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

